Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of the foldable array substrate including the gate metal layer comprises a gate line, the source-drain metal layer comprises a data line, and the gate line is arranged in an intersecting manner with the data line to define a plurality of pixel units on the base substrate, the foldable array substrate further comprising a plurality of holes, which are disposed between adjacent pixel units of the plurality of pixel units, and extend from the side of the insulating layer opposite to the base substrate toward the base substrate, as in the context of claim 1.
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of the foldable array substrate including the gate metal layer comprises a gate line, the source-drain metal layer comprises a data line, and the gate line is arranged in an intersecting manner with the data line to define a plurality of pixel units on the base substrate, the foldable array substrate further comprising a plurality of holes, which are disposed between adjacent pixel units of the plurality of the pixel units, and extend from the side of the insulating layer opposite to the base substrate toward the base substrate, as in the context of claim 17.
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular steps of the preparation method for the foldable array substrate forming a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571) 270-7435.  The examiner can normally be reached on Monday-Thursday, 10am-6pm, Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARVIN PAYEN/Primary Examiner, Art Unit 2816